IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-742

                                       No. COA22-543

                                   Filed 15 November 2022

     Durham County, No. 22 CVD 1915

     CHARLOTTE HAIDAR, Plaintiff,

                  v.

     DARWIN MOORE, Defendant.


           Appeal by Plaintiff from order entered 19 April 2022 by Judge Pat Evans in

     Durham County District Court. Heard in the Court of Appeals 2 November 2022.


           Kerstin Walker Sutton PLLC, by Kerstin Walker Sutton, for Plaintiff-Appellant.

           Thomas, Ferguson & Beskind, LLP, by Kellie Mannette, for Defendant-
           Appellee.


           GRIFFIN, Judge.


¶1         Plaintiff Charlotte Haidar appeals from the trial court’s order dismissing her

     complaint for a N.C. Gen. Stat. § 50C no-contact order. Plaintiff primarily argues

     that the trial court erred because it made no written findings of fact in the order

     dismissing her complaint. Plaintiff also asserts, if the order is sufficient for our

     review, that the trial court abused its discretion because its decision was not based

     upon competent evidence. Because the trial court’s order contains no written findings

     of fact, we are unable to conduct meaningful appellate review. Therefore, we vacate
                                        HAIDAR V. MOORE

                                         2022-NCCOA-742

                                        Opinion of the Court



     and remand the trial court’s order for written findings of fact.

                        I.   Factual and Procedural Background

¶2         Plaintiff and Defendant first met on the evening of 2 October 2021, as both

     were part of a group of students staying on Duke University’s campus during fall

     break. During the following days, Plaintiff and Defendant engaged in sexual conduct

     in Defendant’s dorm room that Plaintiff asserts was, at least in part, nonconsensual.

     After these encounters, Plaintiff became very emotional, felt that she had been

     harmed, and suffered mental anguish and anxiety whenever she saw Defendant at

     events on campus. On 14 February 2022, Duke University administration issued a

     mutual no-contact order upon Plaintiff’s request.

¶3         On 1 April 2022, Plaintiff filed a complaint requesting a no-contact order for

     stalking or nonconsensual sexual conduct against Defendant. On 19 April 2022,

     Defendant filed a motion to dismiss Plaintiff’s complaint for failure to state a claim,

     pursuant to Rule 12(b)(6) of the North Carolina Rules of Civil Procedure. Following

     a hearing on the matter, the trial court issued an oral statement in open court

     explaining that, after weighing the evidence in a “very difficult” case where a “young

     lady [was] obviously in distress,” the court “ha[d] to find that [P]laintiff has failed to

     prove grounds for issuance of a no-contact order.”

¶4         The trial court then issued a written order denying and dismissing Plaintiff’s

     complaint. The written order contained no findings of fact supporting its conclusion,
                                           HAIDAR V. MOORE

                                            2022-NCCOA-742

                                           Opinion of the Court



     stating only that “[t]he plaintiff has failed to prove grounds for issuance of a no-

     contact order.”

¶5          Plaintiff timely appeals.1

                                          II.    Analysis

¶6          Plaintiff argues the trial court’s order dismissing her complaint is facially

     defective because the trial court failed to make written findings of fact supported by

     competent evidence supporting its conclusions of law.             We agree, and therefore

     remand the trial court’s order for written findings of fact.

¶7          “The standard of review on appeal from a judgment entered after a non-jury

     trial is ‘whether there is competent evidence to support the trial court’s findings of

     fact and whether the findings support the conclusions of law and ensuing judgment.”

     Cartin v. Harrison, 151 N.C. App. 697, 699, 567 S.E.2d 174, 176 (2002) (citation

     omitted). Rule 52(a)(1) of the North Carolina Rules of Civil Procedure states:

                   In all actions tried upon the facts without a jury or with an

            1 During the pendency of this appeal, Defendant filed a motion to seal all filings and
     a motion to refer to Defendant by a pseudonym for the remainder of the proceedings. Each
     of these motions has been denied.
             Plaintiff has filed a motion for sanctions under Rule 34(a) of the North Carolina Rules
     of Appellate Procedure, arguing that Defendant’s motions were frivolous, not grounded in
     existing law, and not made in good faith. See N.C. R. App. P. 34(a)(3) (stating this Court may
     sanction a party if it files a motion “grossly lacking in the requirements of propriety, grossly
     violat[ing] appellate court rules, or grossly disregard[ing] the requirements of a fair
     presentation of the issues to the appellate court”). Though his motions did not have merit
     found in any existing case law, we do not believe Defendant’s motions were made in bad faith
     or were otherwise so grossly improper to warrant sanctions. We therefore deny Plaintiff’s
     motion for sanctions.
                                        HAIDAR V. MOORE

                                         2022-NCCOA-742

                                        Opinion of the Court



                  advisory jury, the court shall find the facts specially and
                  state separately its conclusions of law thereon and direct
                  the entry of the appropriate judgment.

     N.C. R. Civ. P. 52(a)(1). When the trial judge acts as the trier of fact, the trial court

     must: “(1) find the facts on all issues joined in the pleadings; (2) declare the

     conclusions of law arising on the facts found; and (3) enter judgment accordingly.”

     Gilbert Eng’g Co. v. City of Asheville, 74 N.C. App. 350, 364, 328 S.E.2d 849, 857

     (1985).

¶8         In D.C. v. D.C., this Court recently held that, when the trial court does not

     make findings of fact as required under Rule 52, this Court is unable to conduct

     meaningful review of the resulting order:

                  [T]he trial court failed to make any findings of fact, much
                  less specific findings, in the Orders. It was required to
                  enter findings of fact supporting its conclusions of law that
                  each [p]laintiff “failed to prove grounds for issuance of a
                  [DVPO].” Such failure to make findings of fact prevents us
                  from conducting meaningful appellate review, and we must
                  vacate the Orders and remand to the trial court for the
                  entry of orders that comply with the North Carolina Rules
                  of Civil Procedure and our caselaw.

     D.C. v. D.C., 279 N.C. App. 371, 2021-NCCOA-493, ¶ 12. When the trial court

     properly makes findings of fact to support its conclusions of law, it allows this Court

     to review whether its determinations are appropriately based upon the record.

     Absent the required findings of fact, this Court is unable to conduct a proper review

     on appeal. In that instance, as the Court in D.C. held, our Court “must vacate the
                                           HAIDAR V. MOORE

                                            2022-NCCOA-742

                                           Opinion of the Court



       orders and remand to the trial court for the entry of orders that comply with the North

       Carolina Rules of Civil Procedure and our caselaw.” Id.

¶9            In the case before us, the trial court made no written findings of fact in its order

       denying and dismissing Plaintiff’s complaint. Because the trial court failed to make

       any findings of fact supporting its conclusions of law, we are unable to conduct

       meaningful appellate review of the order. We therefore must vacate and remand the

       trial court’s order.

¶ 10          We note that, in D.C., the trial court failed to make the required findings of

       fact on an order denying a domestic violence protective order under N.C. Gen. Stat. §

       50B. Here, the trial court failed to make the required findings of fact on an order

       denying an N.C. Gen. Stat. § 50C no-contact order for stalking or nonconsensual

       sexual conduct. Although the statutory requirements needed to grant each type of

       order differ, the trial court is still required by Rule 52(a) to make findings of fact in

       its order that support its conclusions of law.         Regardless of the type of order,

       “[e]vidence must support findings; findings must support conclusions; conclusions

       must support the judgment” and “each link in the chain of reasoning must appear in

       the order itself.” Coble v. Coble, 300 N.C. 708, 714, 268 S.E.2d 185, 190 (1980).

       “Where there is a gap, it cannot be determined on appeal whether the trial court

       correctly exercised its functions to find the facts and apply the law thereto.” Id.

       Therefore, following our precedent in D.C. and Coble, we vacate and remand back to
                                           HAIDAR V. MOORE

                                               2022-NCCOA-742

                                           Opinion of the Court



       the trial court to make the required findings of fact.

¶ 11            Because we vacate and remand on this issue, we decline to address Plaintiff’s

       remaining arguments at this time.

                                        III.     Conclusion

¶ 12            For the foregoing reasons, we hold that the trial court erred by not making

       required findings of fact in its order. We vacate the order and remand to the trial

       court.

                VACATED AND REMANDED.

                Judges ZACHARY and ARROWOOD concur.